Order entered September 28, 2021




                                                        In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas

                                              No. 05-21-00752-CR

                          EX PARTE JOHN NATHANIEL THOMPSON

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-80629-2021

                                                      ORDER

            Before the Court is appellant’s September 17, 2021 pro se letter requesting

    an extension of time to file the docketing statement in this case1 and appointment

    of appellate counsel. We DENY the request for appointment of appellate counsel.

    Because appellant has filed the docketing statement, we DENY AS MOOT the

    request for extension of time to file the docketing statement.

            The clerk’s record has been filed in this case. The record shows appellant

    filed both a motion to reduce his bond and an application for writ of habeas corpus


1
    Appellant also requests the same relief in cause no. 05-21-00751-CR, a cause the Court dismissed by opinion issued
    on September 21, 2021. Because the matters appellant raises are now moot in cause no. 05-21-00751-CR, we will
    address only appellant’s requests regarding cause no. 05-21-00752-CR.
seeking a bond. The clerk’s record does not contain a final, written order ruling on

either the bond reduction motion or appellant’s application for writ of habeas

corpus. Appellant’s notice of appeal states he is appealing “the trial court’s

judgment rendered on August 16, 2021.” According to the trial court’s docket

sheet, the trial court conducted a “bond hearing” on that date and denied a “bond

reduction.”

      Appellant may appeal the denial of habeas relief, but the Court does not

have jurisdiction to entertain an appeal from denial of a motion to reduce a pretrial

bond. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); see also Ex

parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.—

Fort Worth May 5, 2016, pet. dism’d) (mem. op., not designated for publication)

(court of appeals has jurisdiction to review denial of habeas relief, but not denial of

motion seeking bail reduction).

       To perfect an appeal from the denial of habeas relief, there must be a final,

written order. See State v. Sanavongxay, 407 S.W.3d 252, 258 (Tex. Crim. App.

2012); Westbrook v. State, 753 S.W.2d 158, 159–60 & n.1 (Tex. Crim. App. 1988);

see also Ex parte Terry, No. 12-20-00006-CR, 2020 WL 827591, at *1 (Tex.

App.—Tyler Feb. 19, 2020, no pet.) (mem. op., not designated for publication)

(habeas appeal seeking bond reduction must be dismissed if no final written order

has been entered). The trial court’s docket sheet entry does not constitute an



                                         –2–
appealable order. See State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999,

no pet.).

       Because the clerk’s record filed does not show the trial court has entered a

final, written order ruling on appellant’s habeas application, the Court questions its

jurisdiction over the appeal. On or after October 12, 2021, the Court will consider

dismissing this appeal unless, by that date, either (1) a supplemental clerk’s record

is filed showing the trial court has entered a final order on appellant’s application

for habeas corpus seeking release or (2) appellant files a letter brief explaining the

basis for the Court’s jurisdiction. If appellant files a letter brief, the State may file a

response to the brief on or before October 26, 2021.

       After supplementation of the record or the filing of jurisdictional briefs, if

any, the Court will either dismiss the appeal for want of jurisdiction or issue an

order setting further deadlines in this case.




                                                 /s/    LANA MYERS
                                                        JUSTICE




                                           –3–